Opinion by
Judge Pryor:
The consideration of the case is made somewhat embarrassing from' the fact that the testimony against the accused is of so slight a character as certainly to create much doubt in the mind of the court as to the correctness of the finding below; still, as the jury alone is authorized to pass upon the facts, this court must look alone to the manner in which the law of the case was presented to the jury-
The killing of the deceased must have been a cruel and an inhuman act, and the party guilty should be brought to punishment. The evidence against the accused is purely circumstantial, and, when considering the entire case, tends as strongly to incriminate others as the accused. Other parties had been arrested charged with the same offense, but upon hearing before an examining court, or in the investigation before the grand jury, were discharged. The accused in this case, in addition to the facts relied on as removing any suspicion of his being the guilty party, attempted by a chain of circumstances to show that other parties had caused the murder of the deceased; and while this court does not pretend to adjudge them sufficient to fasten the crime on others, facts were sufficiently developed authorizing the court to call the attention of the jury to *665that branch of the defense. If the facts and circumstances proven conduced to show that another had committed the crime they might have been, i,f true, inconsistent with the guilt of the accused, unless he in some way aided or abetted in its commission.

John M. Burns, James York, F. A. Hopkins, R. C. Burns, for appellant.


P. W. Hardin, for appellee.

[Cited, Etly v. Commonwealth, 130 Ky. 723, 113 S. W. 896.]
The exclusion of the testimony in regard to the statement of Nicholson, who was charged with the murder, may have impressed the jury with the belief that his innocence had already been established, and, while the evidence was properly excluded, the circumstances of this case required some explanation or instruction to the jury on the subject. No objection can be perceived to the instructions given; but in a case where the juror’s mind might be led off from the consideration of facts and circumstances material to the defense, by some ruling in regard to the admission of testimony, it is proper to explain to the jury so that they may understand its bearing. The necessity for such explanations seldom arises, but in the case before us the proper conduct of the case, we think, required it.
The jury, when instructed on the subject of manslaughter, ought also to have been told what manslaughter was; and while the defense may not have been prejudiced by it, it was proper to give the instruction in the usual form. We forbear to discuss the testimony or its effect, as this is particularly the province of the jury; but for the errors indicated, the judgment is reversed and cause remanded for further proceedings consistent with this opinion.